Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination filed March 14, 2022 and the Preliminary Amendment filed April 30, 2022.

3.	Claims 1, 4, 14, and 16 have been amended in the Preliminary Amendment filed April 30, 2022.

4.	Claims 1-18, 20-24, and 26 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-18, 20-24, and 26 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed March 14, 2022 and the arguments presented in Preliminary Amendment filed April 30, 2022.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “broadcasting a second sonic tone which encodes a symbol sequence representing a second binary message, the second binary message comprising the network identifier, SSID or MAC and password, shared key or PIN of the second combination enabled for connection to the wireless network; receiving the second sonic tone and decoding the second binary message at the networkable device to obtain the second combination of network identifier, SSID or MAC and password, shared key or PIN from the second sonic tone; using the second combination of network identifier, SSID or MAC and password, shared key or PIN decoded from the second binary message to implement a connection between the networkable device and the wireless network; and disabling the first combination of network identifier, SSID or MAC and shared key or PIN for connection to the wireless network, whereby networkable devices that have not received and decoded and commenced use of the second combination of network identifier, SSID or MAC and password, shared key or PIN are evicted from connection to the wireless network” as recited in independent claim 1.
Likewise, the prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein the processor is programmed to implement a change in at least one of a network identifier, SSID or MAC, and password, shared key or PIN by encoding a first combination of network identifier, SSID or MAC and password, shared key or PIN in a first sonic tone and controlling the wireless networking circuit to enable the first combination, and subsequently encoding a second sonic tone with a second combination of a password, shared key or PIN and password, shared key or PIN, at least one of which is different from the network identifier, SSID or MAC and password, shared key or PIN encoded in the first sonic tone and controlling the wireless networking circuit to disable the first combination and enable the second combination, whereby networkable devices not using of the second combination are evicted from connection to the wireless network” as recited in independent claim 14.
For at least these reasons above, claims 1-18, 20-24, and 26 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2443



/Michael Won/
Primary Examiner, Art Unit 2443
May 3, 2022